SOMERVILLE, J.—
(1) When services are rendered under an offer to pay for them at so much per week or month, Without specifying the duration of the employment, the employment is terminable by either party at the end of any unit period; and the beginning of each new unit period necessarily postpones the right to terminate until the end of that period. — Clark v. Ryan, 95 Ala. 406, 11 South. 22.
(2) The only question in this case is whether the plaintiff was working for the defendant by the month or by the week. If by the month, he was entitled to pay for nine days additional after his discharge on February 7th. If by the week, he was entitled to no pay after that date.
We think a fair construction of the epistolary offer under which plaintiff went to- work for defendant is that he was to receive a salary of $150 a month only for work done in Chicago', and $25 a week and 5 per cent, commissions for regular business done in any territory assigned to him. Nothing was said about the work of “traveling adjuster,” and it seems reasonably clear that this service and its compensation of $35 a week, which was never paid monthly nor on any monthly basis, was a new contract between the parties, wherein $10 a week additional was allowed in lieu of the commissions promised for procuring new business. Had plaintiff been working by the month for a salary of $150, he would have earned less than $35 a week, as a simple calculation will show. He would also have been entitled to compensation for ten days additional after his discharge, whereas he claims only for a week additional.
*661All the implications of law and fact arising from the meager evidence exhibited by the record lead to the conclusion that plaintiff’s employment was by the week, rather than by the month, and it follows that his discharge on February 7th was not a violation of his legal rights.
Let the judgment be reversed, and a judgment here rendered for the defendant.
Reversed and rendered.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.